Prosecutor seeks a writ of certiorari to review the decision of the Civil Service Commission approving the dismissal of prosecutor from the position of assistant charge attendant at the Essex County Overbrook Hospital, after appeal by prosecutor to said Commission of the action of the superintendent of said hospital in dismissing him from his employment.
From the record it appears that the case was fully heard and considered by the superintendent, and likewise by the Civil Service Commission, and that the proofs fully warrant the decisions reached, that prosecutor was guilty of the act charged against him, that he struck and abused a patient then in his custody and care.
The parties have suggested that the matter be decided as if a writ had been allowed. However, we are of the opinion that, upon the record before us, there is no fairly debatable question warranting the allowance of a writ, and the application is denied, with costs. *Page 548